Title: From George Washington to Bushrod Washington, 8 January 1792
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Philadelphia Jany 8th 1792.

I have long suspected—but, such has been my situation for some years back, that I have not been able to ascertain the fact—that a tract of about 1200 acres wch I hold on four mile-run near Alexandria has had the wood thereon dealt pretty freely with by unauthorised persons in its vicinity.
The enclosed from Mr Whiting gives information of a particular act. He is directed in a letter of this date, to wait upon Colo.

Little; and with such proofs of the trespass as he can obtain, to call upon you therewith.
If they shall appear to you indubitable, I am resolved—as an example—to punish the agressors; and pray you to issue a process against them, and prosecute the same in the name of George Auge Washington as my Attorney, who I think has been announced as such in the Gazettes of Alexandria & Richmond; and, I presume, has a power from me to that effect.
Lest any misconception of Whiting’s should lead me, or you into an error, I beg you will, when an opportunity shall present itself, enquire of Colo. Little whether the Hoop poles were, incontestibly, taken from my land; who the persons are that did it—who to prove it—and whether there can be any demur to the propriety (legality I mean) of bringing the Suit in the name of G: A: Washington as my Attorney—not being willing to have my own name called in Court, on this occasion.
Your Aunt joins me in best wishes, & the compliments of the Season to you and Nancy, and I am your sincere friend an[d] affectionate uncle

Go: Washington

